                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                         Criminal No. 17-107(18) (DWF/TNL)

                      Plaintiff,
                                                                 AMENDED ORDER**
 v.

 Mohit Tandon,

                      Defendant.


       This matter is before the Court on Defendant’s Motion for Clarification of

Sentence (Doc. No. 1559**) regarding the issue of sex offender registration. The motion

is opposed by the government.

       Based upon the presentations of counsel and the Court having carefully reviewed

the entire file, as well as consulting with the United States Probation and Pretrial Services

Officer, and being otherwise duly advised in the premises, hereby enters the following:

                                          ORDER

       Defendant’s Motion for Clarification of Sentence Regarding Sex Offender

Registration (Doc. No. [1559]) to the extent it asserts that there is no requirement or will

be no requirement (34 U.S.C. § 20901, et seq.) is respectfully DENIED.

       The attached memorandum is made a part hereof.


Dated: December 17, 2019                   s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge
                                   MEMORANDUM

       On December 2, 2019, the Court sentenced the Defendant to one year and one day

with the Bureau of the Prisons as to Count 3, conspiracy to commit transportation to

engage in prostitution pursuant to Title 18, U.S. Code Sections 371 and 2421, and

conspiracy to engage in money laundering pursuant to Title 18, U.S. Code Section

1956(a). As one of the conditions of supervised release, the Court stated “the Defendant

must comply with the requirements of the Sex Offender Registration Notification Act

(34 U.S.C. § 20901 et seq.) as directed by the probation officer, the Bureau of Prisons, or

any state sex offender registration agency in which you reside, work, are a student or

were convicted of a qualifying offense.”

       As correctly observed by the government, the Defendant entered a plea of guilty to

the crimes noted above on December 19, 2017. DCD 535 (COP Hrg). The parties’ plea

agreement contains the notice provision that the Defendant may be required to register as

a sex offender as a condition of supervised release, and, independent of supervised

release, Defendant may be subject to federal and state offender registration requirements.

DCD 539 ¶ 14.

       Contrary to the position of the Defendant, the Court concludes that a conviction

under 18 U.S.C. § 2421 is a sex offense for which registration is required pursuant to

34 U.S.C. § 20911. Moreover, SORNA by definition does cover attempts and conspiracy

such as the one the Defendant pled guilty to where the object offense falls under the

SORNA’s “sex offense” definition. As stated in 34 U.S.C. § 20911(1) sex offender, the

term “sex offender” means an individual who was convicted of a sex offense. And


                                             2
34 U.S.C. § 20911(2), entitled Tier I sex offender, states “the term ‘Tier I sex offender’

means a sex offender other than a Tier II or Tier III sex offender.” Consequently, as

noted above, a violation of 18 U.S.C. § 2421 falls under the SORNA “sex offense”

definition.

       The conclusion of the Court is consistent with the evaluation by the U.S. Probation

and Pretrial Services Office for the District of Minnesota. To the extent it is relevant, the

Defendant is the first defendant that has raised this issue before this Court. However, the

Court must note, as observed by the government, this issue will not come up until the

Defendant is discharged from the Bureau of Prisons, and then it will depend upon

whether a particular state’s implementation of SORNA and the laws of that state require

the defendant to register as a sex offender.

       For the reasons stated, the Court continues to require as a condition of supervised

release the following condition:

       You must comply with the requirements of the Sex Offender Registration
       and Notification Act (34 U.S.C. § 20901, et seq.) as directed by the
       probation officer, the Bureau of Prisons, or any state sex offender
       registration agency in which you reside, work, are a student, or were
       convicted of a qualifying offense.


                                          D.W.F.




                                               3
